BOUTALL, Judge.
Appellee, Virginia Dimiceli Spellman has filed a motion to dismiss this appeal because the appellant’s brief fails to comply with the court rules.
We have examined the appellant’s brief and find that it fails to comply with Rule IX, Section 1(d), (e) and (f) and Section 3. In fact, the brief of appellant borders on the edge of being frivolous.
However, under the Uniform Rules, Courts of Appeal, the penalty for filing a brief in noncompliance with sections 1 through 6 of Rule IX is refusal to accept the brief, Section 15.
Accordingly, IT IS ORDERED that the brief of appellant not be accepted and be returned by the Clerk of this Court to appellant.